Opinion issued December 15, 2011.
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00025-CR
____________
 
DAVID CLEO RICHARD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 232nd District Court 
Harris County, Texas
Trial Court Cause No. 473584
 
 

MEMORANDUM
OPINION




              Appellant,
David Cleo Richard, attempts to appeal his June 27, 1988 conviction for aggravated
robbery.  Under Texas Rule of Appellate
Procedure 26.2(a), a notice of appeal was due on or before July 27, 1988.  See
Tex. R. App. P. 26.2(a).[1]
 Appellant filed his notice of appeal on
December 29, 2009. 
              A
notice of appeal that complies with the requirements of Rule 26 is essential to
vest this court with jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998).  The court of
criminal appeals has expressly held that, without a timely filed notice of
appeal or motion for extension of time, we cannot exercise jurisdiction over an
appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
Because the notice of appeal in this case was untimely, we have no basis
for jurisdiction over this appeal.  Accordingly, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P.
25.2(d), 42.3(a), 43.2(f).  We dismiss all pending
motions as moot.
PER CURIAM
Panel consists of Justices Jennings,
Sharp, and Brown. 
Do not publish.   Tex.
R. App. P. 47.2(b).




[1]
The same deadlines applied under former Rule 41(b)(1), which was applicable at
the time of appellant’s conviction.